EXHIBIT 10.1

  





[spartanlogo2.jpg]

 

 

 

October 23, 2015

 

Mr. John Slawson  



7761 High Wind Drive

Powell, Ohio 43065

Sent via email

 

 

Dear John:

 

On behalf Spartan Motors, Inc., we are pleased that you will be joining the
Spartan Motors team.

 

As a follow-up to our conversations and term sheet, this letter is to confirm
our offer of employment with Spartan Motors, Inc. in the position of President,
Emergency Response, reporting to Daryl Adams, President & Chief Executive
Officer.

 

The following outlines the components of our offer of employment:

 

 

●

Your bi-weekly base salary will be $9,615 which annualized equals $250,000. You
are eligible to receive a merit increase in 2016.

 

 

●

You will be eligible to participate in the Annual Incentive Compensation Plan.
This incentive bonus is based upon the corporation’s overall financial
performance and performance to operational objectives. The target level for this
bonus in your position (Tier 1) is 55% of your annual base salary.

 

 

●

You will also be eligible to participate in the Annual Long Term Incentive Plan
(“annual stock award”) for restricted stock grants valued at an equivalent
amount of 60% of your annual base salary. These discretionary performance based
awards are to be granted by the Spartan Motors Board of Directors on an annual
basis. Restricted stock grants are awarded solely within the discretion of the
Spartan Motors board, and are not guaranteed. Restricted stock grants are
subject to the terms of the applicable Company stock plan. This stock will be
fully vested over a three (3) year period. According to the plan, this vesting
is ratable.

 

 

●

Sign-on Bonus –

 

o

After ninety (90) days of employment, Spartan will grant you a cash sign-on
bonus of $25,000. This bonus is taxable as income. Should you leave Spartan
within 1 year of your employment date, you must repay this bonus.

 

o

The number of shares equivalent to $250,000 based on the stock price at the time
of your hire. The shares will be issued at the annual grant period in March
2016. This stock will be fully vested over a three (3) year period. According to
the plan, this vesting is ratable.

 

 
 

--------------------------------------------------------------------------------

 

  



[ex10-1logo.jpg]

 

 

 

●

You are eligible to receive (4) four weeks of vacation benefits on an annual
basis. You will receive a prorated vacation allowance in 2015 beginning with
your date of hire and will accrue bi-weekly at the rate of 6.16 thereafter. The
vacation period is the calendar year. If your employment ends within one year of
your date of hire (with or without cause), you will not be paid for the unused
vacation.

 

 

●

Spartan Motors will pay for reasonable relocation costs associated with your
family’s move to the mid-Michigan region according to the Company’s relocation
guidelines. This will include moving of your household items, house-hunting
trips and closing costs. This relocation offer will expire one year from your
hire date. In addition, should you voluntarily leave Spartan Motors within your
first year of employment; you will be required to repay any relocation costs
incurred.

 

 

●

In the event your employment with Spartan Motors is terminated, you will be
eligible to receive a one (1) year base pay severance with COBRA health benefits
paid for by Spartan Motors during the same period.

 

 

●

You will also be eligible for our medical benefits 61 calendar days from your
date of hire. Spartan Motors offers one PPO plan and a High Deductible Plan with
an HSA. There are also Dental and Vision plans available separate from the
health plan offerings. If you are in need of COBRA coverage for two months, we
will reimburse you the two month cost.

 

 

●

You will also be automatically enrolled at 3% in the Spartan Motors Retirement
Plan, a 401(k) Plan, the first day of the month following sixty (60) days of
employment. Spartan Motors matches 25% of the associate’s contribution up to the
first 6%. If you have an existing balance in a 401(k) plan and wish to roll it
over, information can be obtained from our Human Resources Department.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause and with or without notice, without liability
to you other than as expressly provided in this agreement. Any contrary
representations, which may have been made to you, are superseded by this offer.
This is the full and complete agreement between you and the Company on this
matter. Although your job duties, title, compensation and benefits, as well as
the Company personnel policies and procedures, may change from time to time
(subject to your rights hereunder in any such event), the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized member of the Compensation Committee of the Board.

 

 
 

--------------------------------------------------------------------------------

 

 

[ex10-1logo.jpg]



By signing this letter agreement, you represent and warrant to the Company that
you are under no contractual commitments inconsistent with your obligations to
the Company. While you are a full time employee at the Company, you will abide
by your duty of loyalty to the Company and will devote your full time, energy
and attention to the interests of the Company, subject to your devotion of time
to manage your personal assets and investments, to participate in charitable,
professional and community activities and to service on boards of directors of
other companies, provided such devotion of time does not materially interfere
with your service to the Company.

 

As we discussed, all of these commitments are subject to you beginning your
employment with Spartan Motors on November 2, 2015.

 

Spartan Motors has a Confidentiality Agreement, background check forms that will
require your signature and this offer is pending the results of this check.

 

Spartan Motors Inc. is a drug free workplace and tobacco-free campus. In support
of these initiatives, you will be subject to random drug testing during the
first year of your employment.

 

Attached for your review are a number of items already mentioned - Employment
Inquiry Release, a summary of Associate benefits (two documents) and an
Application for Employment.

 

If the above terms and conditions of our offer of employment are acceptable,
please place your signature, date below, and return a scanned copy to my
attention. Also, please mail the originally signed letter to my attention.

 

If you have any questions concerning this letter, please do not hesitate to
contact me through my contact information previously supplied.

 

Lastly, in anticipation of your acceptance of this offer, we wish you every
success as you join the Spartan Motors team. Acceptance is requested before or
by the end of the day on October 25, 2015.

 

Sincerely,

 

_______________________

By: Thomas C. Schultz

Its: Corporate Vice President, Human Resources

SPARTAN MOTORS, INC

 

Acknowledged and agreed to the _______day of ________, ________________.

 

______________________________

Signature

 

 

Note: This offer is contingent on Spartan Motors Board of Director approval
anticpated on or about October 25, 2015.

 